          Case 19-31444 Document 41 Filed in TXSB on 05/10/19 Page 1 of 7




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

IN RE:                                           §
                                                 §
INFRA TECHNOLOGY, LLC                            §                CASE NO. 19-31444
                                                 §                CHAPTER 7
                                                 §
         DEBTOR                                  §                JUDGE EDUARDO V. RODRIGUEZ

 TRUSTEE’S MOTION TO COMPROMISE CONTROVERSY WITH AMERICAN WELDING
              SERVICES CORPORATION PURSUANT TO FRBP 9019

THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU OPPOSE THE
MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING PARTY TO RESOLVE THE
DISPUTE. IF YOU AND THE MOVING PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE AND
SEND A COPY TO THE MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN
TWENTY-ONE (21) DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST
STATE WHY THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY
RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO YOU. IF YOU
OPPOSE THE MOTION AND HAVE NOT REACHED AN AGREEMENT, YOU MUST ATTEND THE
HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE
AT THE HEARING AND MAY DECIDE THE MOTION AT THE HEARING.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

To the Honorable Eduardo V. Rodriguez,
United States Bankruptcy Judge:

         COMES NOW Eva S. Engelhart, Chapter 7 Trustee (the “Trustee”) and would show as follows:

                         A. Jurisdiction, Venue and Constitutional Authority

         1.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This matter is

a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (B), and/or (K) and arises in and/or under Title 11.

The statutory predicate for the relief sought herein is 11 U.S.C. §§ 105, 502, 503 and Federal Rules of

Bankruptcy Procedure 9019.

         2.     Venue is proper under 28 U.S.C. §§ 1408 and/or 1409.

         3.     This Court has constitutional authority to enter a final order regarding this matter. This

motion concerns essential bankruptcy matters which have no equivalent in state law thereby rendering the

Supreme Court’s opinion in Stern v. Marshall inapplicable. See In re Carlew, 469 B.R. 666, 672 (Bankr.
         Case 19-31444 Document 41 Filed in TXSB on 05/10/19 Page 2 of 7




S.D. Tex. 2012) (discussing Stern v. Marshall, 131 S.Ct. 2594 (2011)). In the alternative, all the matters

addressed in this motion are essential bankruptcy matters which trigger the public rights exception. See

Id.

                                             B. Background

        4.      Prior to the bankruptcy filing, the Debtor was engaged in the business of developing a gas-

to-liquid chemical processing plant in Wharton, Texas, utilizing the concept that natural gas could be

converted to another usable commercial product via a proprietary process (the “GTL plant”). The GTL

plant was assembled on approximately 5.2 acres of real property purchased by the Debtor located at 7391

US-59, Wharton, Texas 77488 (the “Property”).

        5.      A dispute arose between the Debtor and American Welding Services Corporation

(“AWS”), a contractor engaged by the Debtor to assist in the construction of at least a portion of the GTL

plant. The business dealings between the parties were conducted without a written contract and the Debtor

paid AWS on essentially an invoice by invoice basis. According to AWS, the scope of services to be

provided continued to expand throughout the relationship. In approximately October of 2016, according

to the Debtor, an invoice was received from AWS for approximately $78,000, a portion of which was

apparently disputed by the Debtor. Discussions ensued whereafter the Debtor alleges that the parties

agreed that $52,000 was the total amount due to AWS for all unpaid services provided to that date. The

Debtor further alleges that no new work was thereafter performed by AWS. The Debtor further alleges

that after reaching this consensus, in January 2017, it received several new invoices from AWS for

approximately $1.8 million in for goods, services and/or profit markup for goods/services previously

provided. The Debtor disputed that these new sums were owed and the previously agreed to $52,000 went

unpaid. Further, on February 16, 2017, AWS filed a Mechanic’s and Materialman’s Lien in the Wharton

County real property records asserting a debt for approximately $1.8 million (the “M&M Lien Affidavit”).

        6.      On March 6, 2017, the Debtor filed Cause No. CV496643, INFRA Technology, LLC vs.

American Welding Services Corporation in the 23rd Judicial District Court in Wharton County, Texas (the
         Case 19-31444 Document 41 Filed in TXSB on 05/10/19 Page 3 of 7




“Litigation”). Although more complexly pled in this litigation, the Debtor sought, among other things,

declaratory relief that the M&M Lien Affidavit was untimely filed as it had been alleged to have been filed

more than four months and fifteen days after accrual of the indebtedness owed under the October 2016

invoice. The Debtor further disputed the validity of the debt alleged in the 2017 invoices and alleged a

host of additional affirmative claims and defenses. Although more complexly pled in this litigation, AWS

contended that the services supporting the M&M Lien Affidavit continued after the October 2016 invoices

and therefore the underlying indebtedness had not accrued under the applicable Property Code provision to

trigger the lien filing deadline. AWS contended a number of other basis to support the validity of the debt

alleged in the 2017 invoices including, but not limited to, a Constitutional Lien, an M&M lien under the

Texas Property Code and a quantum meruit claim.

        7.      On March 14, 2019 (the “Petition Date”), INFRA Technology, LLC (the “Debtor”) filed

for voluntary Chapter 7 relief in the above-captioned bankruptcy case. On the same date, the Trustee was

appointed interim Trustee. The § 341 meeting of creditors was held and concluded on April 25, 2019.

        8.      On April 1, 2019, at Docket Number 18, the Court entered an Order authorizing the Trustee

to sell the Property and the GTL plant by public internet auction commencing on May 13, 2019 and

continuing until May 15, 2019 (the “Auction”), free and clear of liens and/or claims.

        9.      On May 10, 2019, the Wharton County Taxing Authorities filed amended proof of claim

number ten (10) asserting a secured claim in the amount of $428,414.59 for unpaid 2018 ad valorem

property taxes, and estimated 2019 ad valorem property taxes, for both the Property and the GTL plant.

The alleged 2018 ad valorem property taxes are, in part, based upon a valuation of $8,759,745 for the GTL

plant, which the Trustee believes to be drastically inflated. The alleged 2019 ad valorem property taxes

are, in part, based upon a valuation of approximately $11,000,000 for the GTL plant, which the Trustee

believes to be even more drastically inflated. The Trustee intends to challenge these valuations.

                                          C. Request for Relief
          Case 19-31444 Document 41 Filed in TXSB on 05/10/19 Page 4 of 7




        10.      The Trustee and AWS have reached an agreement resolving all issues in the Litigation and

which could be asserted by AWS in this bankruptcy case against the Debtor and/or property of the estate.

Specifically, in exchange for the payment of the sum of $125,000 from the proceeds of sale of the Property

and the GTL plant, after payment/accounting administrative expenses of sale (defined below), and a general

release of claims by the Estate, AWS will generally release the Estate of any and all claims, including, by

way of example only and not limitation, any lien claims against the Property and GTL plant and any

deficiency claims against the Estate.      To the extent that insufficient funds exist after deduction of

administrative costs, the payment to AWS will be reduced to the amount of available funds. For purposes

of this settlement only, administrative costs are defined herein as (hereafter “Administrative Costs”):

        a.       Reimbursement of auctioneer expenses;
        b.       Reimbursement of Debtor’s owner’s advancement of security and electric costs;
        c.       Ad valorem property taxes due at the time of closing, including the estate’s pro rata share
                 of 2019 property taxes;
        d.       Usual and customary costs of closing of the sale of the Property;
        e.       Closing costs for the sale of the GTL plant;
        f.       Estimated administrative expenses for attorney fees and expenses of general counsel
                 through closing; estimated expenses for the Trustee’s accountant and Trustee statutory fees
                 under 11 U.S.C. § 3261 based upon the sale value of the Property and GTL plant.

        11.      The parties are aware that the Trustee intends to challenge the Wharton County Taxing

Authorities claim and/or the tax appraised value of the Property and GTL plant and that this will affect the

availability of funds to pay AWS depending on the outcome of the auction sale. Accordingly, the parties

further agree that in the event that: (i) the auction proceeds are insufficient to pay the full $125,000 to AWS

after factoring in Administrative Costs; and (ii) there is a deficiency to AWS after adjudication of the protest

of the aforementioned property taxes/valuation(s), the sales proceeds (minus the adjudged tax payment and

any additional Administrative Costs which may accrue during the pendency of the tax protest) will first be

used to pay AWS up to the agreed upon $125,000.



1
  Administrative expenses for the Trustee and her general counsel will be estimated for purposes of calculating
Administrative Expenses for purposes of this settlement only, payment of compensation to Trustee, general counsel
and accountant remain subject to prior Court approval.
         Case 19-31444 Document 41 Filed in TXSB on 05/10/19 Page 5 of 7




        12.     The Trustee believes the proposed settlement to be in the best interests of the Estate and its

creditors. In determining whether a proposed compromise is fair and equitable, a court should consider

the factors set out in Protective Committee for Independent Stockholders of TMT Trailer Ferry, Inc. v.

Anderson, 390 U.S. 414, 88 S.Ct. 1157 (1968):

        A.       Probability of Success in Litigation: The central question in the Litigation is whether
        AWS has a valid lien against the Property and/or the GTL plant by way of an M&M lien under the
        Texas Property Code or a Constitutional lien under the Texas Constitution. Further, absent
        settlement AWS advised that it intended to file an emergency motion to allow it to credit bid at
        auction. While the Trustee believes credit bidding by AWS is precluded by the fact that its claim
        is the subject of a bona fide dispute, such a contest will increase the estate’s administrative expense
        burden and potentially delay the pending auction. Further, in the unlikely event that AWS were
        given credit bidding rights at the auction, the Trustee believes that such would likely chill the
        bidding process. Notwithstanding the foregoing, the Trustee believes that the greater risk to the
        estate lies in the outcome of litigation over whether AWS has any form of a lien against property
        of the estate, the outcome of which is, at best, unclear. The proposed compromise obviates the
        risk and uncertainties to all parties from litigation. This factor favors the proposed settlement;

        B.      The Complexity, Expense, and Likely Duration of Such Litigation: Litigation over
        AWS claims would be costly and time consuming for the estate. Both the existence and amount
        of any lien are subject to a fact intensive inquiry that would require substantial evidentiary
        development. Further, as the estate lacks the funds necessary to employ counsel for such a dispute
        on an hourly basis, it is likely that retention of counsel would be on a contingent basis so as to defer
        the risk of an unsuccessful result thereby increasing the administrative burden of litigation in
        addition to the risk of loss. The proposed compromise mitigates all of these risks. This factor
        favors the proposed compromise.

        C.      Difficulties in Collection of a Judgment: This is not a factor in the proposed settlement.

        D.       Terms of Compromise Versus Likely Rewards of Litigation: Regardless of secured
        status, it appears that AWS has a claim of between $52,000 and approximately $1.8. While
        successful litigation over the existence of a lien would mean that the entirety of this claim was
        unsecured, a loss would result in a zero benefit to general unsecured creditors. The proposed
        compromise not only reduces AWS’ claim to a known $125,000, but releases the estate from a
        potentially much larger deficiency claim of potentially $1.675 million. This factor favors the
        proposed compromise.

        WHEREFORE based on the foregoing, the Trustee requests all relief set out herein and for such

other and further relief to which she may show herself entitled.

                                                   Respectfully submitted,

                                                   /s/ Marc Douglas Myers
                                                   ___________________________
                                                   Marc Douglas Myers
                 Case 19-31444 Document 41 Filed in TXSB on 05/10/19 Page 6 of 7




                                                                        Ross, Banks, May, Cron & Cavin, P.C.
                                                                        SBN 00797133
                                                                        7700 San Felipe, Suite 550
                                                                        Houston, Texas 77063
                                                                        (713) 626-1200; (713) 623-6014 fax
                                                                        mmyers@rossbanks.com
                                                                        COUNSEL FOR THE TRUSTEE

                                                CERTIFICATE OF SERVICE

         I hereby certify that on May 13, 2019, a true and correct copy of the foregoing was sent via regular
US mail to the Debtor(s), counsel for the Debtor(s), the Trustee, counsel for the Trustee, the US Trustee,
all creditors and all persons requesting notice as set forth below unless otherwise served by the CM-ECF
system.

                                                                        /s/ Marc Douglas Myers
                                                                        ___________________________
                                                                        Marc Douglas Myers
INFRA Technology LLC                                                                                             Pablo Rendon
1980 Post Oak Blvd.               Crystal Clean                                Innovation Safety Solutions       9314 Drewberry
Suite 1500                        13621 Collections Center Drive               P.O. Box 110                      Houston, TX 77080-2938
Houston, TX 77056-3845            Chicago, IL 60693-0136                       La Marque, TX 77568-0110
                                                                                                                 Praxair
ADP                               Culligan                                     Instrumart                        P.O. Box 120812
undeliverable                     5450 Guhn Road                               35 Green Mountain Drive           Dallas, TX 75312-0812
                                  Houston, TX 77040-6211                       South Burlington, VT 05403-7824
Allstar Sanitation Services       Dmitrii Popov                                                                  Quincy Compressor
PO Box 1090                       5280 Caroline St.                            Jack Haynie                       701 North Dobson Avenue
El Campo, TX 77437-1090           Apt. 907                                     3826 Antibes Lane                 Bay Minette, AL 36507-3199
                                  Houston, TX 77004-5883                       Houston, TX 77082-3138
American Welding Services                                                                                        RW Smith
8244 Harborside Dr.               Enterprise Products                          Jas Brar                          3030 Greens Road
Galveston, TX 77554-7199          P.O. Box 4324                                2 Houston Center                  Houston, TX 77032-2204
                                  Houston, TX 77210-4324                       909 Fannin, Suite 1640
Ann Harris Bennett                                                             Houston, TX 77010-1018            Regus
PO Box 3547                       GBSM Service and Management                                                    undeliverable
Houston, TX 77253-3547            14303 Hartshill Dr                           Lightning Bold & Supply Inc
                                  Houston, TX 77044-5067                       211 West Harris Avenue            Satellite Shelters
Apache Industrial Services                                                     Pasadena, TX 77506-3411           18500 Van Rd.
250 Assay St. Suite 500           Grace Utley, TAC                                                               Houston, TX 77049-1324
Houston, TX 77044-3507            P.O. Box 189                                 Logix
                                  Wharton, TX 77488-0189                       P.O. Box 734120                   Saybolt LP
Aspen Technology                                                               Dallas, TX 75373-4120             201 Deerwood Glen Drive
PO Box 347374                     H&E Equipment Services, Inc.                                                   Deer Park, TX 77536-3270
Pittsburgh, PA 15251-4374         502 FM 359 Road South                        Martin Electric Co. Inc
                                  Brookshire, TX 77423-9005                    1504 W Jackson Street             Sun Coast Resources
Blue Cross Blue Shield of Texas                                                El Campo, TX 77437-9310           6405 Cavalcade Bldg 1
P.O. Box 731428                   Haldor Topsoe                                                                  Houston, TX 77026-4315
Dallas, TX 75373-1428             17629 El Camino Real, Suite 300              MidAmerican Energy Services
                                  Houston, TX 77058-3076                       P.O. Box 8019                     Terminix
Carey Boiler Works                                                             Davenport, IA 52808-9900          4407 Halik Street, Suite E500
616 Hepburn St.                   Hoerbiger Service Inc.                                                         Pearland, TX 77581-1901
Williamsport, PA 17701-5007       1191 East Newport Center Drive, Ste          Mobile Modular Portable Stroage
                                  210                                          P.O. Box 45043                    Texas Mutual Insurance Company
Cintas                            Deerfield Beach, FL 33442-7708               San Francisco, CA 94145-5043      6210 E Highway 290
6707 W. Sam Houston Prwy N                                                                                       Austin, TX 78723-1098
Houston, TX 77041-4099            Humana Insurance Co.                         Nalco Company
                                  P.O. Box 3024                                1601 W Diehl Road                 Timeline Logistics
City of Wharton                   Milwaukee, WI 53201-3024                     Naperville, IL 60563-1198         P.O. Box 131483
120 E Caney St.                                                                                                  Houston, TX 77219-1483
Wharton, TX 77488-5006            Huseyin Turanli                              NetWolves
                                  5454 Newcastle St, Apt. 1220                 4710 Eisenhower Blvd.             Turner Stone & Company
CleanCo Systems                   Houston, TX 77081-2263                       Suite E-8                         12700 Park Central Drive, Suite
P.O. Box 1569                                                                  Tampa, FL 33634-6336              1400
Channelview, TX 77530-1569        INFRA XTL Technology LTD                                                       Dallas, TX 75251-1507
                                  Riga Feraiou, 2, Limassol Center             Nicholas Boyd
Cook Compression                  Block B, 6th Floor, Office 601               9720 Broadway St, Apt. 1534       ULine
11951 N Spectrum Blvd             P.C. 3095, Limassol, Cyprus                  Pearland, TX 77584-8747           12575 Uline Drive
Houston, TX 77047-7803                                                                                           Pleasant Prairie, WI 53158-3686
                                  IRS                                          Oak, Hartline & Daly
Cross Roads Oil Field Supply      Centralized Insolvency Operati               2323 S. Shepherd, 14th Floor      US Trustee
PO Box 1546                       PO Box 7346                                  Houston, TX 77019-7024            Office of the US Trustee
El Campo, TX 77437-1546           Philadelphia, PA 19101-7346                                                    515 Rusk Ave
                 Case 19-31444 Document 41 Filed in TXSB on 05/10/19 Page 7 of 7




Ste 3516
Houston, TX 77002-2604

United Rentals
101 Old Underwood Rd., Bldg
La Porte, TX 77571-9480

Vcorp
25 Robert Pitt Dr., Suite 205
Monsey, NY 10952-3366

Wastewater Transport Services
826 Linger Ln
Austin, TX 78721-3650

Wharton County Tax Office
P.O. Box 189
Wharton, TX 77488-0189

Williams Scotsman
142 West Hardy Road
Houston, TX 77060-4615

Eva S Engelhart
Ross Banks May Cron and Cavin PC
7700 San Felipe
Suite 550
Houston, TX 77063-1618

Megan M Adeyemo
Gordon & Rees LLP
2200 Ross Avenue
Suite 4100 West
Dallas, TX 75201-7902
